Citation Nr: 0803041	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  New Jersey Department of Military 
and Veterans' Affairs
	


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active service from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the requirements of VA's duty to notify 
and assist the claimant have not been met. 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159 (2007). With respect to 
notice, the pertinent statute provides that, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and her representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim. The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. 38 U.S.C.A. 
§ 5103(a).

With respect to claims for service connection for PTSD that 
are based upon in-service personal assault, VA will not deny 
the claim without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. 38 C.F.R. § 3.304(f)(3). 


In this case, the veteran was informed by a October 2004 
letter of the general requirements for substantiating a claim 
for service connection, and of the information or evidence 
that VA would attempt to obtain on her behalf, but was not 
advised that evidence from sources other than her service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor. Thus, the 
veteran has not yet had the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. Accordingly, the case must be remanded for 
appropriate notice.

Further, although the provisions of 38 C.F.R. § 3.304(f)(3) 
were noted in the Statement of the Case, this notation is not 
sufficient to comply with VA's duty to notify. See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Holding in part that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision (i.e., that of the RO) on a 
claim for VA benefits).

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran and her 
representative that evidence from sources 
other than her service records or evidence 
of behavior changes may constitute 
credible supporting evidence of the 
stressor, as noted above. Afford her the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence. The notice should also 
ask the veteran to provide any evidence in 
her possession that pertains to the claim. 
The notice must comply with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.304(f)(3), and any 
applicable legal precedent.

2. After ensuring any other necessary 
development has been completed, including, 
e.g. obtaining a supplemental medical 
opinion if deemed necessary by the RO/AMC, 
readjudicate the veteran's claim for 
service connection for PTSD. If action 
remains adverse to the veteran, provide 
the veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



